           Case 1:20-cv-00748-JGK Document 44 Filed 06/23/20 Page 1 of 2



THE FIERST LAW GROUP, P.C.
Timothy J. Fierst (tf:3247)
Counsel for Plaintiff Tropica Fresh
22 Bayview Avenue, Suite 202
Manhasset, New York 11030
516.586.4221



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------- X
TROPICA FRESH
                                                                         Index No. 1:20-CV-00748-JGK
                                   Plaintiff,
                                                                          DEFAULT JUDGMENT
                 -against-
                                                                           [Fed.R.Civ.P.55 (b) (2)]
MR. G INTERNATIONAL PRODUCE INC,
d/b/a THE BEST BANANA, JOSE GOMEZ,
MARCO ANTONIO GOMEZ and
ANTONIO GOMEZ individually and in any
corporate or partnership capacity

                                    Defendants.
-------------------------------------------------------------------- X

        Upon consideration of Plaintiff’s motion for entry of a default judgment against the

Defendants Mr. G International Produce Inc. d/b/a The Best Banana, Jose Gomez, Marco

Antonio Gomez and Antonio Gomez, the Declaration of Timothy J. Fierst, Esq., dated March 26,

2020, the Declaration of Hossein Moshfegh dated March 13, 2020, and the exhibits annexed

thereto, the Memorandum In Support of Plaintiff’s Motion for Default Judgment Against

Mr. G International Produce Inc. d/b/a The Best Banana, Jose Gomez, Marco Antonio Gomez

and Antonio Gomez and there being no opposition thereto, and it appearing to the Court that the

Defendants Mr. G International Produce Inc. d/b/a The Best Banana, Jose Gomez, Marco

Antonio Gomez and Antonio Gomez have failed to plead or otherwise defend in this action; and

that a principal balance in the amount of $20,520.00 is due plaintiff Tropica Fresh pursuant to the


                                                         1
          Case 1:20-cv-00748-JGK Document 44 Filed 06/23/20 Page 2 of 2



parties’ contract, and that Plaintiff has the right to recover against Mr. G International Produce

Inc. d/b/a The Best Banana, Jose Gomez, Marco Antonio Gomez and Antonio Gomez, jointly

severally, pursuant to Section 5(c) of the Perishable Agricultural Commodities Act, 7 U.S.C.

§499(e)(a-c) (“PACA”), it is hereby

       ORDERED, that Plaintiff’s motion for entry of a default judgment be, and the same is

hereby granted and it is further

       ORDERED, ADJUDGED AND DECREED, that judgment is hereby entered in favor

of Plaintiff, TROPICA FRESH , 11347 Santa Monica Blvd., Los Angeles, CA 90025, and

against Mr. G International Produce Inc. d/b/a The Best Banana,580 Whittier Street, Bronx, NY

10474, Jose Gomez, 580 Whittier Street, Bronx, NY 10474, Marco Antonio Gomez, 580

Whittier Street, Bronx, NY 10474, and Antonio Gomez 580 Whittier Street, Bronx, NY 10474,

jointly and severally, pursuant to PACA in the principal amount of $20,520.00 together with

interest at the legal rate of 9% from January 29, 2020 through the date of judgment in the amount

of $738.72, and Plaintiff have execution therefor, and it is further

        ORDERED, ADJUDGED AND DECREED that the stay imposed by Fed. R. Civ. P.

62 (a) is hereby vacated, Plaintiff may immediately execute upon this judgment and the Clerk

shall immediately issue an abstract of judgment upon Plaintiff’s proper application therefor.



       ENTERED, this _____
                      23 day of _______________,
                                  June           2020



                                                            /s/ John G. Koeltl
                                                                JOHN G. KOELTL
                                                            United States District Judge




                                                  2
